Citation Nr: 0935085	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-24 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating by reason of 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania that, in 
relevant part, denied the Veteran's claim for TDIU.  The case 
came to the Board from the RO in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran is presently service connected for pulmonary 
sarcoidosis, which was rated 60 percent disabling from June 
27, 2003 through October 31, 2008, and 30 percent disabling 
thereafter.

2.  The evidence does not show that the Veteran was unable to 
work solely as a result of his service connected disabilities 
at any time during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 2008, the schedular 
criteria for TDIU were met.  Thereafter, the schedular 
criteria were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 
(2008). 

2.  The Veteran was not shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities at any time during the 
pendency of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.18(b) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify a claimant 
of any information, and any medical or lay evidence, that is 
necessary to substantiate his or her claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the Veteran was sent a letter in May 2005, 
prior to the initial RO decision in this matter, which 
notified him what the evidence needed to show in order to 
obtain a TDIU rating.  This letter also informed the Veteran 
of what evidence VA was responsible for obtaining and what 
evidence he was responsible to ensure that VA received.  The 
Veteran was also provided notice about how VA assigns 
disability ratings and effective dates in March 2006, shortly 
after Dingess was decided, and his claim was thereafter 
readjudicated in a Statement of the Case (SOC) dated in 
August 2006.  

In addition to the duty to notify the Veteran, VA must assist 
the Veteran in obtaining the evidence necessary to 
substantiate his claim.  In this case, VA has of record 
evidence including VA treatment records, letters from the 
Veteran's private physicians, documentation from the 
Veteran's prior employer, and the Veteran's written 
statements.  The Board notes that in his argument dated in 
December 2006 the Veteran's representative alleged that 
certain records, which pertained to the Veteran's employment 
but which were not specifically identified, were not obtained 
by VA.  However, the Board observes that the claims file does 
contain documents from the Veteran's employer that indicate 
the reason that the Veteran left work as well as any duty 
restrictions that were in effect prior thereto.  

The Board further acknowledges that the claims file indicates 
that the Veteran was treated at times by private health care 
providers and that the Veteran's treatment records from these 
practitioners are not of record.  However, there is no 
indication that the Veteran provided releases to enable VA to 
obtain his private treatment records.  Therefore, they could 
not be obtained on his behalf.  In any event, with respect to 
the Veteran's optometrist, there is no indication that this 
provider treated the Veteran for any symptoms arising from 
his pulmonary sarcoidosis; therefore, his optometric 
treatment records are in any event irrelevant to this appeal.

The Veteran was also provided 2 VA examinations in connection 
with this claim.  While the examiner who prepared the initial 
report of examination in May 2005 failed to review the claims 
file prior to preparing her report, she did review the 
Veteran's VA treatment records in connection therewith.  In 
any event, the claims file was reviewed in connection with 
the October 2007 report of examination, which the Board finds 
was adequate, notwithstanding the contentions of the 
Veteran's representative to the contrary.  The examiner noted 
the symptoms of shortness of breath and fatigue that were 
reported by the Veteran as well as the reported effects of 
these symptoms on the Veteran's activities.  In any event, he 
opined that these symptoms were not supported by the results 
of the Veteran's pulmonary function tests.  

Additionally, contrary to the arguments of the Veteran's 
representative, the Board finds that the evidence of record 
provides adequate evidence of the Veteran's industrial 
adaptability and, consequently, a social and industrial 
survey is unnecessary.  The Board notes that, "[t]here is no 
statute or regulation which requires [VA] to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service 
connected disabilities, or to use experts to resolve the 
issue of unemployability."  Gray v. Brown, 7 Vet. App. 229, 
23-232 (1994).

The Board also acknowledges the contention of the claimant's 
representative, made in his written brief dated in September 
2009, to the effect that the Veteran's disability increased 
in severity since his last VA examination, which resulted in 
the reduction of the Veteran's disability rating from 60 
percent to 30 percent.  However, neither the Veteran nor his 
representative submitted any evidence supporting this 
contention, and the Board notes that the Veteran did not 
appeal the rating reduction.  As such, a remand for a more 
recent examination is not required.  The Veteran is free to 
file a new claim for an increased rating and/or TDIU if he 
believes his disability got worse after his last VA 
examination.

For the above reasons, the Board finds that VA satisfied its 
duties pursuant to the VCAA.  

II.  TDIU

The Veteran claims that he is unable to work due to his 
service connected disability.  He did not specifically 
identify how this disability prevents him from working.  
However, in his notice of disagreement dated in November 
2005, the Veteran complained of feeling "tired all the 
time."

The Veteran is presently service connected for pulmonary 
sarcoidosis.  This disability was rated 30 percent disabling 
from June 5, 1968 until June 26, 2003.  It was rated 60 
percent disabling from June 27, 2003 until October 31, 2008.  
Thereafter, it was rated 30 percent disabling.  The Veteran 
does not have any other service connected disabilities.  

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Records from the Veteran's employer show that he worked at 
the postal service from 1974 until his retirement in December 
2004.  His position at the time of his retirement was 
maintenance mechanic.  A document entitled "Notification of 
Personnel Action" indicates that the Veteran retired due to 
his type II diabetes and his "ser[vice] connected 
disability", the nature of which was not identified on the 
form.  On a VA Form 21-4192, "Request for Employment 
Information in Connection with Claim for Disability 
Benefits", dated in May 2005, the Veteran's employer 
indicated that he left work due to retirement.  Prior to 
retirement, his restrictions on work consisted of limitations 
on walking and lifting which were reportedly due to his type 
II diabetes and pulmonary sarcoidosis.  The Veteran lost 4 
months of work due to disability during the last 12 months of 
his employment.  However, the specific health problems that 
caused the Veteran to miss this amount of work were not 
identified.  

VA treatment records show that the Veteran first sought 
treatment from VA in approximately in November 2004.  At that 
time, he reported a 35 year history of sarcoidosis that was 
currently in remission and newly diagnosed type II diabetes.  
He denied taking any medications for his sarcoidosis.  He 
reported that he was tired all the time and had increased 
frequency of urination, but denied shortness or breath, chest 
pains, intestinal upset, hematuria, hematochezia, urinary 
retention, or dysuria.  He reported prior back surgery.  He 
was requested to have his private doctor fax his medical 
records to his VA primary care physician to assist in the 
evaluation of his pulmonary sarcoidosis, but there is no 
indication that this was done.  

Treatment records from January 2005 indicate that the Veteran 
was diagnosed with a history of sarcoidosis that was 
currently in remission.  Upon examination of his lungs, he 
was moving air well bilaterally and there were no wheezes or 
rales.  The Veteran reported shortness of breath when walking 
moderated distances.  He reported that he could not walk more 
than a quarter of a mile without stopping to rest.  He 
attributed this to his age.  He reported that he had no 
difficulties performing his activities of daily living.

A pulmonary consultation noted dated in February 2005 
indicates that the Veteran reported that he had a productive 
cough daily for the past year as well as occasional wheezing 
and non-progressive shortness of breath on exertion.  He 
reported that he could walk 2 to 3 blocks and then he had to 
stop to rest. He denied ocular pain or changes in his vision.  
He denied hematuria, nephrocalcinosis, a history of rashes, 
nasal irritation or pain, cystic bone lesions, a history of 
myocardial ischemia or arrhythmia, a history of malignancy or 
pneumonia, and symptoms of sleep apnea.  He reported that he 
had not been prescribed steroids for his pulmonary 
sarcoidosis since the 1970s, was never followed by a 
pulmonologist, and was last admitted to the hospital for this 
disorder more than 20 years ago. He did not use home oxygen. 

Pulmonary function testing showed a forced expiratory volume 
for 1 second (FEV-1) of 77 percent,  FEV-1/forced vital 
capacity (FVC) of 79%, and diffusion capacity of the lung for 
carbon monoxide (DLCO) of 96%.  This was interpreted in the 
consultation note as indicative of mild restriction with 
preserved DLCO.  However, the interpretation contained in the 
PFT report itself was mildly reduced FEV-1, moderately 
reduced FVC, normal FEV-1/FVC, normal DLCO, and lung volumes 
consistent with moderate restrictive disease.

The pulmonary consultant's impression was that the Veteran 
had a history of sarcoid that was asymptomatic apart from a 
mild cough.  

A letter from the Veteran's private physician dated in 
November 2005 indicated that the physician treated the 
Veteran for the past 10 years for multiple medical problems, 
consisting of chronic back pain secondary to lumbar disc 
disease status post (s/p) diskectomy, hyperlipidemia, type II 
diabetes, and pulmonary and cutaneous sarcoidosis.  The 
physician reported that at his last appointment in November 
2005 the Veteran complained of fatigue, dyspnea on exertion, 
depression, skin pruritus, and back pain.  The private 
physician did not identify the causes of any of these 
symptoms.

A letter from the Veteran's optometrist dated in January 2007 
indicated that the Veteran had cataracts, diabetes, and 
glaucoma.  The optometrist also wrote that the Veteran's 
sarcoidosis could cause ocular conditions and that he eye 
health was being monitored every 4 to 6 months.  However, the 
optometrist did not indicate that the Veteran presently had 
any eye problems that were related to his sarcoidosis.  

The most recent VA examination performed prior to the time 
that the Veteran filed the instant claim was in July 2003.  
At that time, the Veteran was still employed full time with 
the postal service.  He reported that when walking he got 
slightly short of breath and had to sit frequently as a 
result of his lower back pain.  He reported a daily 
productive cough but no hemoptysis.  His lungs were clear to 
auscultation bilaterally, with no wheezing, rales, or rhonci 
noted.  A chest x-ray was interpreted as showing significant 
lung fibrosis due to sarcoidosis, and pulmonary function 
testing indicated severe respiratory restriction.

The Veteran was first examined in connection with the instant 
claim in May 2005.  The examiner did not review the claims 
file in connection with her report but did indicate that she 
reviewed the February 2005 pulmonary consultation report as 
is shown by her references thereto.  The Veteran's medical 
history was noted to include sarcoidosis, type II diabetes, 
and degenerative disk disease of the lumbar spine.  The 
Veteran reported that he retired from the post office in 
December 2004, and, prior to that, had been on limited duty 
since 1998.  The Veteran reported that this was mostly due to 
his back disability, but also partly due to his breathing 
problems.  

The Veteran reported to the examiner that he felt fatigued 
approximately 50 percent of the day.  He denied hemoptysis 
but reported coughing up a small amount of mucus daily.  He 
denied receiving any current medications or other treatments 
for his sarcoidosis.  He denied any vision problems.  He 
reported that he became short of breath after walking 2 
blocks.  He reported that he became fatigued when showering 
and sometimes needed to sit down.  He reported that, when he 
was working, he had to rest frequently due to his back and 
breathing problems.  He also reported that he got respiratory 
infections periodically which were treated with antibiotics 
by his private physician.  He estimated that he had 3 or 4 
such infections in the last year and that they generally 
lasted a couple of weeks, but 1 lasted slightly over a month.  
Notably, since the Veteran did not provide a release for his 
private medical records, his report concerning the frequency 
of his respiratory infections cannot be verified.

The examiner noted the results of the February 2005 PFTs, and 
that a radiological study that was also performed in February 
2005 showed nodular opacities with interstitial accentuation 
in the Veteran's lungs.  

The examiner diagnosed pulmonary sarcoidosis with fatigue and 
shortness of breath.  She opined that the Veteran's fatigue, 
shortness of breath, and respiratory infections would 
"interfere with his industrial adaptability" but did not 
indicate that these symptoms prevented the Veteran from 
working. 

The Veteran was reexamined in October 2007.  At that time, 
the Veteran complained of increased shortness of breath 
walking on level ground, which limited him to walking 2 to 3 
blocks.  This was worse with environmental conditions such as 
humidity, heat, and cold.  He complained of fatigue that 
impacted his ability to perform activities of daily living.  
He denied ever being diagnosed with sleep apnea.  He denied 
hemoptysis, but reported a daily productive cough in the 
mornings that sometimes continued throughout the day.  He 
denied any current antimicrobial therapy.  

Pulmonary function testing showed a FEV-1 of 84 percent 
predicted, FVC of 78 percent predicted, FEV-1/FVC of 75 
percent predicted, and diffusion capacity of 94 percent 
predicted.  Total lung capacity was 70 percent predicted.  
These results were interpreted as being consistent with 
moderate restrictive lung disease, and represented slight 
improvement since the February 2005 testing.  The examiner 
also noted the results of the 2005 radiological study of the 
Veteran's chest.  

The examiner noted that while the Veteran's shortness of 
breath and fatigue were ongoing, these symptoms were not 
consistent with the results of his current pulmonary function 
testing.

The Veteran met the schedular criteria for a TDIU rating 
prior to November 1, 2008 because he had a single disability 
that was rated 60 percent disabling.  Thereafter, he did not 
meet the schedular criteria for a TDIU rating because his 
combined disability rating was only 30 percent.  38 C.F.R. § 
4.16(a).

The Board notes that entitlement to a TDIU rating is not 
automatic whenever the schedular criteria for such a rating 
are met.  Rather, the evidence must show that the Veteran in 
unable to secure or follow a substantially gainful occupation 
as a result of his service connected disabilities.  38 C.F.R. 
§ 4.16(a).  The Board likewise acknowledges that it is VA's 
policy that all Veterans who are unable to follow a 
substantially gainful employment by reason of service 
connected disabilities shall be rated totally disabled.  
Therefore, referral to the Director, Compensation and Pension 
Service, for extraschedular consideration is warranted in all 
cases of Veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 
4.16(b).

Substantially gainful employment is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Furthermore, 
"[m]arginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a). 

Here, the evidence does not show that the Veteran was unable 
to work solely due to his service connected pulmonary 
sarcoidosis at any time during the pendency of his appeal.  
Notably, this disability was considered asymptomatic except 
for a mild cough when the Veteran sought treatment in early 
2005.  While the Veteran reported that he had multiple 
respiratory infections within the last year at his VA 
examination a few months later, he did not report that he had 
experienced any recent respiratory infections when he sought 
treatment from VA in January and February of 2005.  Rather, 
at that time he indicated that he had not been treated with 
steroids since the 1970s and denied taking any medications 
for his respiratory problems.  

In any event, there is no indication that these respiratory 
infections rendered the Veteran unemployable at any time 
during the appeal.  Indeed, the Veteran was actually employed 
throughout 2004.  While the examiner who performed the May 
2005 examination opined that these infections, together with 
the Veteran's claimed shortness of breath and fatigue, would 
"interfere" with his occupational functioning, the Board 
notes that the Veteran's then-current 60 percent rating 
contemplated some degree of interference with occupational 
functioning.  The examiner did not opine that these symptoms 
entirely prevented the Veteran from substantially gainful 
employment and the evidence does not show otherwise.  

Furthermore, the Board notes that the Veteran was re-
administered pulmonary function testing in October 2007 which 
showed only slightly improved pulmonary functioning, which 
was also interpreted as consistent with moderate restrictive 
lung disease.  Yet, the VA examiner who performed that 
evaluation noted that the Veteran's reported fatigue and 
shortness of breath were not supported by his PFTs.  Notably, 
the values obtained on both the 2005 and 2007 PFTs were 
consistent with no more than a 30 percent rating pursuant to 
the schedular criteria applicable to rating restrictive lung 
diseases.  This is inconsistent with severe impairment such 
as would render a Veteran unemployable.  See 38 C.F.R. § 
4.97, "Restrictive Lung Disease."  As noted in the January 
2008 rating decision that proposed to reduce the Veteran's 
disability rating to 30 percent, his rating for this 
disability could not be further reduced because it had been 
rated at least 30 percent disabling for more than 20 years.  
38 C.F.R. § 3.951(b).  

Additionally, the Board notes that the Veteran's PFTs that 
showed more severe pulmonary impairment in 2003, while the 
Veteran was still employed with the postal service.  He did 
not retire until December 2004.  If the Veteran was able to 
work when his pulmonary functioning was worse, subsequent 
improvement in the degree of impairment caused by his service 
connected disability could not subsequently render him 
unemployable.   

Moreover, the Board notes that the Veteran's employer 
attributed his retirement to his diabetes as well as his 
service connected disability, indicating that the latter 
disability, alone, did not prevent the Veteran from working.  
It is also notable that while diabetes was specifically 
identified as a basis for the Veteran's decision to retire on 
the original "Notice of Personnel Action" dated in December 
2004, pulmonary sarcoidosis was not; rather, the document 
referred only to an unnamed "serv[ice] connected 
disability."  Since the nature of the Veteran's service-
connected disability was not even identified, it is unlikely 
to have been the primary motivation for his retirement.  
Rather, the evidence shows that the Veteran experienced work 
difficulties due to his diabetes and his back problems and 
that these disorders contributed to his decision to retire.  

Additionally, while the Veteran was on restricted duty that 
limited the amount of walking and lifting he could perform 
for many years prior to his retirement, this was noted by his 
employer to be due both to his diabetes and his pulmonary 
disorder.  At the May 2005 VA examination the Veteran 
reported that these restrictions were actually "mainly for 
his back" disability.  The Veteran previously had back 
surgery, and there is no indication in either his treatment 
records or the VA examination reports that the Veteran's 
pulmonary sarcoidosis prevented him from performing lifting 
activities.  At the May 2005 examination the Veteran also 
admitted that he had to rest frequently due to his back 
disability as well as his breathing problems.  In any event, 
these restrictions did not prevent the Veteran from working 
as evidenced by his continued employment in spite of these 
restrictions until his voluntary retirement in December 2004.  

In sum, the evidence does not show that the Veteran was at 
any time prevented from following a substantially gainful 
occupation solely due to his service connected disability.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


